



AMENDMENT TO EMPLOYMENT AGREEMENT




THIS AMENDMENT (this “Amendment”) constitutes a written modification to the
Amended and Restated Employment Agreement (the “Employment Agreement”) entered
into as of January 1, 2018, by and between Stewart Information Services
Corporation (the “Company”), and John Magness (“Executive”) (collectively, the
“Parties”), as permitted pursuant to Section 9.4 of the Employment Agreement.
Specifically, the Parties agree to the following changes to the Employment
Agreement, effective as of January 1, 2019:


1.
The definition of Annual Salary, as set forth in Section 1 of the Employment
Agreement is restated in its entirety to read:



“Annual Salary’ means the annual salary payable to Executive in the amount of
$461,250, as it may be adjusted by the Company from time to time.


2.
Section 3 of the Employment Agreement is restated in its entirety to read:



3. Title and Duties. Executive shall serve as Group President, Direct Operations
of the Company. Executive will have duties and responsibilities appropriate to
Executive’s position. Executive will have such duties and responsibilities as
may be assigned to Executive by the Company from time to time, at the Company’s
discretion. Executive will devote all reasonable efforts and all of his or her
business time to the Company.


3.
In all other regards, the Employment Agreement shall remain in full force and
effect without change.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


EXECUTIVE:
 
COMPANY:
 
 
 
 
 
STEWART INFORMATION SERVICES, INC.
 
 
 
/s/ John Magness
 
/s/ Matt Morris
John Magness
 
Matthew W. Morris
 
 
Chief Executive Officer
 
 
 
Date: February 21, 2019
 
Date: February 25, 2019
 
 
 

     



